PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

HARNESS, DICKEY & PIERCE, P.L.C.
P.O. BOX 8910
RESTON, VA 20195


In re Application of: Thomas SCHOEDL
Serial No.: 17051002         
Filed: October 27, 2020
Docket: 17188H-000012-US-NP
Title: VISUALIZATION OF BIOMEDICAL PREDICTIONS
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO ACCEPT COLOR DRAWINGS



This decision is in response to the petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 27 October 2020.

The petition is DISMISSED. 


Review of Facts
Applicant filed a petition requesting acceptance of color drawings on 27 October 2020. 

Regulation and Practice
37 CFR 1.84(a)(2) states in part:

“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

MPEP 608.02(VIII) states in part:
“It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.”

Analysis and Decision
In accordance with 37 CFR 1.84(a)(2), the petition is deficient for the following reasons: there is no explanation for why the color drawings are the only practical medium by which to disclose the subject matter to be patented.  The mere repetition of the requirement of the rule is not a sufficient explanation as to why color drawings are necessary as required by 37 CFR 1.84(a)(2).
 
Additionally, 37 C.F.R. 1.84(a)(2) indicates, in part, “On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application.” However, the drawings include figures of a type that have long been illustrated through use of a variety of shading and cross-hatching markings. As such, applicant’s assertion with regard to the need for color drawings is not sufficient to establish that color drawings are the only practical medium for the disclosure, given the long-standing use of suitable black and white techniques.

Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Any request not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f). Extensions of time under 37 CFR 1.136(a) are NOT permitted. This is NOT a final agency action within the meaning of 5 U.S.C. § 704. 

Any inquiry concerning this decision should be directed to Andrew Gilbert at (571) 272-7216. 


/ANDREW M GILBERT/Quality Assurance Specialist, TC 3700